TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00271-CR




                                 Adela Dora Lopez, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 48,373, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING



PER CURIAM

               The motions to substitute Mr. William P. Gibson for Mr. Bobby Dale Barina as

appellant’s counsel on appeal are granted. Appellant’s motion to dismiss the appeal is granted. See

Tex. R. App. P. 42.2(a). The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 9, 2001

Do Not Publish